OFFICE OFTHE          ATTORNEYGENERALOFTEXAS
                                                 AUSTIN


GLRILO c. MANN
 rrromm ..“.“.I.                                                           Jasiuary8, 1939


              Hr. L. L. Roberts
              county Auditor
              StiMett,     'itiii%B



              Dear l3r.iicbsrts:



                           Your     mquest     for   an   oplnla9     on   the   gue&tciSn,
              !?Gouldthe tax eseessor-co~lectar OX MS de~tles be al-
              lowed to ohar~e for the we @ tkoDr oar or car8 ot3er
              than gasoline and o:l?", Bee b..aarecw?.vad
                                                        by this offlce.
                           ‘icx~s     .Tm$-spudeno&,       Vol.     34,    page 544, 3aotion
              121, provides:
                                hl..il
                                    officaoris a?t e%tltle(:to
                           oredit or tha ox*nae ot.biring or
                           operati‘
                                  CF autorngbilasuead ty him
                           In pe%,b.rsal~tm duties 0r hls o?-
                           fioe-utieahthe statWe ao providead
                                 "The wffioer is entitled to orsd-
                           kt ror 0ctiiblIHldneobasary expellEe
                           inc.chd In tke conduct or his 0rciOe.
                           The  03.5tase of the neoesssry ex>ensa
                           mcanb otI)orcxgenac similar tc tkcse
                           sxQp3s~g specirled.'
              The abo* wtborlty cttlnr:ths oases, %zmoad vs. ferris
              Co*unty,243 l8.K.1002; Cameron County YO. ?ox, 42 Z.7:.
              (26) 653.
                        Article 9899 of the F;evlsedClvll Statutes of
              Teree, 1929, atremended, does not grovine for such ax-
              pens8 for the use of sutomobilsn for the tax a8seaaor-
              oollector and his deputies.
                        In the nbsenoe of a statutory prevision ror
              such expense the s&me would not be cleimed es expenoeo
    ,

.

        I&. L. L. Roberts,     Jtmmry   6,   1939,   Page   2



        of   ofrioe.
                       Trust&g that the above answers yau       Inquiry,
        I remin




        . ..*
        ,;A..?.;‘.